Title: From John Adams to Abigail Smith Adams, 31 August 1815
From: Adams, John
To: Adams, Abigail Smith




Dear Grandmother
Post 31 Aug. 1815


I have received your letter of the 31st of August by Captain Brownson. I saw in an American Paper that Grandpapa has been on board the Seventy four which is in the command of Commadore Bainbrige and thought it a very fine Ship and and am in hopes of having a great many more by  my return.
I do not like England near so well as America nor do I think I should like any country so well as my native Country. Oh how I wish I was in America with my Parents at Quincy with you And my brother George wishes so too. I have been to the Italian Opera and Covent Garden and Astleys: I have been to Richmond hill and Birmingham and Shew and Clapham and many other places. I should have been very glad to have been at the Ball at Hingham with my old acquaintances. I do not like Birmingham at all. I like Shew pretty well. I like Richmond hill very well indeed. I like Clapham very well.
I shall write to you as often as I can and to Grandpapa as often. Give my love to all my Uncle’s family and best respects to Grandpapa
I am your affectionate Grandson


J Adams




